Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-8 and 10-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a remote control device configured to receive, from an external device, identification information about the external device, recognize an angle of communication with the external device, and transmit the identification information and information about the angle to a display device; and the display device configured to identify the external device based on the identification information, determine an orientation state of the remote control device based on the information about the angle, and register the identified external device as an operable external device based on the remote control device being determined to have received the identification information while oriented toward the external device, wherein the remote control device further configured to: identify a direction of respective external devices about the remote control device based on communication angles with the external devices, and display a map UI indicating location information of the external devices based on the direction of the respective external devices about the remote control device, the map UI comprising an indicator indicating that the remote control device is oriented toward a first external device by overlapping with the map UI, and based on the first external device being disconnected from the remote control device and a second external device being newly connected to the remote control device according to the remote control device being moved while the first external device is connected to the remote control device, remove a first UI corresponding to the first external device from the map UI and display a second UI corresponding to the second external device on the map UI in combination with all other claimed elements of independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174